ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --

)

)
_ _) AS-BCA No.60915

)

)

Under Contract No. W9l B4M-09-C-7088

APPEARANCE FOR THE APPELLANT:
General Director

APPEARANCES FOR THE GOVERNMENT: Raymond M. Saunders, Esq.
Army Chief Trial Attorney
CPT Jeremy D. Burkhart, JA

Trial Attorney

ORDER OF DISMISSAL

 

The dispute has been settled. The appeal is dismissed with prejudice

@/

YHN J. THIZS.SHER
d

ministrative Judge
Chairman
Armed Services Board
of Contract Appeals

Dated: 5 September 2017

l certify that the foregoing is a true copy of the Order of Dismissal oi` the Armcd
Services Board of Contract Appeals in ASBCA No. 60915, Appeal of _

_, rendered in conformance with the Board’s Charter.

Dated:

 

JEFFREY D. GARDIN
Recorder, Armed Services
Board of Contract Appeals